AO 245B (Rev. 02/08/2019) Judgment in a Crirri'inal Petty Case (Modified)
                                                                                                                                                 .J;),
                                                                                                                                      Page I of! /


                                     UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                      United States of America                                JUDGMENT IN A CRIMINAL CASE
                                       V.                                     (For Offenses Committed On or After November I, 1987)


                                                                              Case Number: 3:19-mj-23278
                      Nicolas Diaz-De La Cruz

                                                                              Chloe S Dillon
                                                                              Defendant's Attorne              -·
                                                                                                                              _,   ___
REGISTRATION NO. 8818 0298
                                                                                                            Flt.Et)
THE DEFENDANT:                                                                                                AUG 14 2019
 IZI pleaded guilty to count( s) 1 of Complaint
 •    was found guilty to count (s)                                                 CLEFn< u~~ D!STRiCT cour-n
                                                                                SOUTH!iH1~J Dl·STH·,;·{ ·r1~ ;.: , · ·~-.: ···
      after a plea of not guilty.                                                "    _,_,.,,,,,....__,__,._"' ____,'?.sl:llrr

      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                           Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                  1
•     The defendant has been found not guilty on count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
•     Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:                                                  ·

                              / ~ TIME SERVED                               • ________ days
IZI Assessment: $10 WAIVED IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
 •  Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Wednesday, August 14, 2019
                                                                            Date oflmposition of Sentence



                                                                            Hi!diRit::LOCK
                                                                            UNITED STATES MAGISTRATE JUDGE


Clerk's Office Copy                                                                                                      3: 19-mj-23278
